Case 7:16-cv-09188-KMK-LMS Document 212 Filed 11/26/19 Page 1 of 1

H ARRINGTON 81 Main Street, Suite 215 | White Plains, NY 10601
Tel: 914.686.4800 | Fax: 914.686.4824
Ocko &
Mon K LLP ERIN DURBA, SENIOR COUNSEL
ATTORNEYS-AT-LAW edurba@ homlegal.com
November 26, 2019
By ECF

Honorable Kenneth M. Karas

United States District Court, Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Board of Managers of Trump Tower at City Center Condominium v. Palazzolo,
No. 7:16-cv-09188-KMK

Dear Judge Karas:

We represent defendants Stephen Tobia, Stephen Reitano, Lorraine DiStefano, Gina
Thomas, Joseph Santangelo, Premium Parking LLC, Premium Staffing LLC, RLA Holdings
LLC and First Resource Funding LLC. Per the Court’s instructions at the October 25 case
management conference, I write to propose the following schedule for defendants to move for
summary judgment on the issues discussed at the conference:

Moving papers: January 15, 2020
Opposition papers: March 2, 2020
Reply papers: March 23, 2020

All parties have agreed to this proposed schedule and respectfully request that the Court
adopt it.

Respectfully submitted,

Erin Durba

Ce: Counsel of record (via ECF)

WHITE PLAINS | NEW YORK CITY

 
